In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to real property, the plaintiffs appeal from an order of the Supreme Court, Kings County (F. Rivera, J.), dated July 31, 2003, which, among other things, denied their motion, in effect, for leave to renew their prior motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion, in effect, for leave to renew their prior motion for summary judgment. In support of their motion, the plaintiffs submitted affidavits in which they each averred that their recollection of the events transpiring 16 years earlier regarding the subject transaction was refreshed, together with two documents they alleged to have now located which were ap*410parently in their possession at the time the prior motion was made. Since the plaintiffs offered no “reasonable justification” for their failure to present the documents on their prior motion, leave to renew was properly denied (see CPLR 2221 [e] [3]; Brown v Citibank, 5 AD3d 342 [2004]; Ortiz v Tusa, 300 AD2d 288 [2002]).
The plaintiffs’ remaining contentions either are without merit or are improperly raised for the first time on appeal. Florio, J.P., Adams, Cozier and Lifson, JJ., concur.